DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26-34, and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,885,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,885,630.
Claim 21:
U.S. Patent No. 10,885,630 teaches:
A method for image segmentation, the method comprising (claim 1, column 10 lines 32-33: 
receiving volumetric image data for an anatomical region (claim 1, column 10 lines 34); 
generating a first volumetric patch from the volumetric image data (claim 1, column 10 lines 35-36); 
generating a second volumetric patch from the first volumetric patch by weighting a plurality of volumetric units in the first volumetric patch, wherein weighting at least one of the plurality of volumetric units includes applying a weight based on a distance of the at least one of the plurality of volumetric units from a volumetric unit with a foreground structure classification in the first volumetric patch (claim 1, column 10 lines 37-41); 
receiving the second volumetric patch as an input to a convolutional neural network (claim 1, column 10 lines 42-43); 
within the convolutional neural network, conducting a down-sampling filter process (claim 1, column 10 lines 44-45); and 
within the convolutional neural network, conducting an up-sampling filter process (claim 1, column 10 lines 46-47).

Claim 22:
The method of claim 21 wherein weighting at least one of the plurality of volumetric units includes using a multi-scale entropy map providing an indication of structural detail between scale levels (claim 1, column 10 lines 35-40).

Claim 23:
The method of claim 22 wherein weighting at least one of the plurality of volumetric units includes applying a weight based on edge features identified in the multi-scale entropy map (claim 2).

Claim 24:
The method of claim 22 wherein weighting at least one of the plurality of volumetric units includes applying a weight based on structure complexity identified in the multi-scale entropy map (claim 3).


Claim 26:
The method of claim 21 wherein weighting the plurality of volumetric units includes applying a weight based on a foreground structure classification (claim 5).

Claim 27:
The method of claim 21 wherein weighting the plurality of volumetric units includes applying a weight based on a patch significance for the first volumetric patch (claim 6).

Claim 28:
The method of claim 21 wherein weighting the plurality of volumetric units includes identifying a set of the plurality of volumetric units that have a background structure classification and applying a weight to a randomly selected volumetric unit of the set of the plurality of volumetric units (claim 7).

Claim 29:
The method of claim 21 wherein conducting the down-sampling filter process includes applying a first filter at a first resolution scale to generate a first output and applying a second filter to the first output at a second resolution scale (claim 8).

Claim 30:
The method of claim 29 wherein conducting the up-sampling filter process includes applying a third filter to the first output at the first resolution scale and to an output of the second filter at the second resolution scale (claim 9).


Claim 31:
U.S. Patent No. 10,885,630 teaches:
A non-transitory machine-readable medium comprising a plurality of machine- readable instructions which, when executed by one or more processors, are adapted to cause the one or more processors to perform a method comprising (claim 10, column 11 lines 13-17): 
receiving volumetric image data for an anatomical region (claim 10, column 11 lines 18); 
generating a first volumetric patch from the volumetric image data (claim 10, column 11 lines 19-20); 
generating a second volumetric patch from the first volumetric patch by weighting a plurality of volumetric units in the first volumetric patch, wherein weighting at least one of the plurality of volumetric units includes applying a weight based on a distance of the at least one of the plurality of volumetric units from a volumetric unit with a foreground structure classification in the first volumetric patch (claim 10, column 11 lines 21-25); 
receiving the second volumetric patch as an input to a convolutional neural network (claim 10, column 11 lines 26-27); 
within the convolutional neural network, conducting a down-sampling filter process (claim 10, column 11 lines 28-29); and 
within the convolutional neural network, conducting an up-sampling filter process (claim 10, column 11 lines 30-31).

Claim 32:
The non-transitory machine-readable medium of claim 31 wherein weighting at least one of the plurality of volumetric units includes using a multi-scale entropy map providing an indication of structural detail between scale levels (claim 10, column 11 lines 21-25).
Claim 33:
The non-transitory machine-readable medium of claim 32 wherein weighting at least one of the plurality of volumetric units includes applying a weight based on edge features identified in the multi-scale entropy map (claim 11).

Claim 34:
The non-transitory machine-readable medium of claim 32 wherein weighting at least one of the plurality of volumetric units includes applying a weight based on structure complexity identified in the multi-scale entropy map (claim 12).

Claim 36:
The non-transitory machine-readable medium of claim 31 wherein weighting the plurality of volumetric units includes applying a weight based on a foreground structure classification (claim 14).

Claim 37:
The non-transitory machine-readable medium of claim 31 wherein weighting the plurality of volumetric units includes applying a weight based on a patch significance for the first volumetric patch (claim 15).

Claim 38:
The non-transitory machine-readable medium of claim 31 wherein weighting the plurality of volumetric units includes identifying a set of the plurality of volumetric units that have a background structure classification and applying a weight to a randomly selected volumetric unit of the set of the plurality of volumetric units (claim 16).

Claim 39:
The non-transitory machine-readable medium of claim 31 wherein conducting the down-sampling filter process includes applying a first filter at a first resolution scale to generate a first output and applying a second filter to the first output at a second resolution scale (claim 17).

Claim 40:
The non-transitory machine-readable medium of claim 39 wherein conducting the up-sampling filter process includes applying a third filter to the first output at the first resolution scale and to an output of the second filter at the second resolution scale (claim 18).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,885,630 in view of Lautenschlager (US 9,084,555).
Claim 25:
U.S. Patent No. 10,885,630 teaches all the subject matter above, but now the following which is taught by Lautenschlager:
The method of claim 21 wherein volumetric units nearer the volumetric unit with a foreground structure classification are associated with a weight greater than volumetric units more remote from the volumetric unit with a foreground structure classification (claim 1 teaches where target area (foreground) object (structure) of volume image segmentation where weighting factor and greater distance (remote) are considered).
U.S. Patent No. 10,885,630 and Lautenschlager teaches in the field of image analysis, especially volume image segmentation by means of weight and distance such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify U.S. Patent No. 10,885,630 by weight greater than volumetric unit more remote Lautenschlager such physician can make an optimal prediction of the success of the upcoming ablation therapy and parameters are automatically calculated and displayed, resulting in a great simplification of the workflow as disclosed by Lautenschlager column 3 lines 18-22. 

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,885,630 in view of Holt et al (US 2017/0228897).
Claim 35: 
U.S. Patent No. 10,885,630 teaches all the subject matter above, but now the following which is taught by Holt et al:
The non-transitory machine-readable medium of claim 31 wherein a weight applied to at least one of the plurality of volumetric units is inversely proportional to a structure volume (0043 teaches segmentation of volume data with consideration regarding to weight that is inverse proportional to the distance between voxel (structure volume)).
U.S. Patent No. 10,885,630 and Holt et al teaches in the field of image analysis, especially volume image segmentation by means of weight and distance such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify U.S. Patent No. 10,885,630 by Holt et al such edge ring artifact can be improved by allowing the segmentation to form a closer fit around the sample as disclose by Holt et al in paragraph 0092.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fidrich et al (US 2009/0022375) teaches SYSTEMS, APPARATUS AND PROCESSES FOR AUTOMATED MEDICAL IMAGE SEGMENTATION
Zhou et al (US 9,760,807) teaches Deep image-to-image network learning for medical image analysis
Xu et al(US 2018/0061059) teaches SYSTEM AND METHODS FOR IMAGE SEGMENTATION USING CONVOLUTIONAL NEURAL NETWORK
Golden et al (US 2018/0218497) teaches AUTOMATED SEGMENTATION UTILIZING FULLY CONVOLUTIONAL NETWORKS
Song et al (US 2019/0080456) teaches METHOD AND SYSTEM FOR PERFORMING SEGMENTATION OF IMAGE HAVING A SPARSELY DISTRIBUTED OBJECT
Han et al (US 2019/0251694) teaches ATLAS-BASED SEGMENTATION USING DEEP-LEARNING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656